      Case 1:16-cr-00371-RA Document 834 Filed
                                            r '.":,
                                                    12/27/19
                                                      !
                                                             Page 1 of 4
                                                                      .. ' r,   ("!


                                                                                          llSDC-SDNY
                                                                                          DOCUMENT
BSF
                       .801!::S                                    CRAIG WENNER
                       I '.",CHI: I Fl<
       ~               1   r:-lEX1'1L:?
                                                                   Tel.: (212) 909-7625   EL ECTRO'.\'ICALLY FILED
                                                                   E-mail: cwenner@bsfll ·FRIJt.· #:

                                                                   December 23, 2019
                                                                                                    I
                                                                                          n \ n: .-:ll-,F-:D-:_l_}_,/_r_7-,./r_cr_

BY ELECTRONIC MAIL
                                                                                          Application granted. The attached
Hon. Ronnie Abrams                                                                        exhibit shall be filed under seal.
United States District Judge
United States District Court                                                              SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                          December 27, 2019
       Re:      United States v. Galanis, S3 16 Cr. 371 (RA)

Dear Judge Abrams:

        I represent Devon Archer. I write to respectfully request the Court's permission for Mr.
Archer to travel with one of his children to the United Arab Emirates from December 30, 2019,
to January 7, 2020. The purpose of the trip is to visit with friends over the New Year's holiday.
As has been the case on each of Mr. Archer's prior travel requests, the Court's Pretrial Services
Office consents to this request, but the Government objects. A copy of Mr. Archer's proposed
flight and lodging information is attached as Exhibit A, which we respectfully request to be filed
under seal.

       As the Court is aware, Mr. Archer has travelled internationally with the Court's
permission on thirty-four prior occasions, to Jamaica, Italy, England, Spain, France, Latvia,
Lithuania, Russia, Kazakhstan, the United Arab Emirates, Vietnam, China, Hong Kong,
Malaysia, Singapore, Indonesia, Mexico, the Philippines, the Turks and Caicos Islands, Ukraine,
and Serbia. On each and every trip, Mr. Archer has returned on time, and without incident,
demonstrating that he is no risk of flight. In particular:

       •     On June 13, 2016, Your Honor permitted Mr. Archer to travel on business to Italy.

       •     On July 26, 2016, Your Honor permitted Mr. Archer and his wife, Dr. Archer, to
             travel on business to Latvia.

       •     On September 9, 2016, Your Honor permitted Mr. Archer to travel on business to
             China.

       •     On October 17, 2016, Your Honor permitted Mr. Archer to travel on business to
             England and Lithuania. On October 21, 2016, Your Honor further granted
             permission for Mr. Archer to modify his itinerary to include business travel to
             Russia.

       •     On November 28, 2016, Your Honor permitted Mr. Archer to travel on business to
             England and Spain.


                                      BOIES SOIILLER rLEXN                      LLP
                55 Hudson Yards. New York. NY 10001 I (t) 212 >M6.2300 I (f) 212 4116.2350 I www bsfllp.com
   Case 1:16-cr-00371-RA Document 834 Filed 12/27/19 Page 2 of 4



BSF
 .__                                                                                     Page2


       •   On January 4, 2017, Your Honor permitted Mr. Archer to travel on business to
           Vietnam and China. On January 17, 2017, Your Honor further granted permission
           for Mr. Archer to modify his itinerary to include travel to the United Kingdom.

       •   On February 16, 201 7, Your Honor permitted Mr. Archer to travel on business to
           Singapore, Malaysia, and the Philippines. Although Mr. Archer's wife did not travel
           with him, she was permitted to retain her passport because she had a separate
           international trip planned for the same time.

       •   On March 6, 2017, Your Honor permitted Mr. Archer to travel on business to
           Russian and London. Mr. Archer's wife and his oldest child were permitted to join
           him in London for that leg of his trip.

       •   On March 23, 2017, Your Honor permitted Mr. Archer to travel on business to the
           Philippines. On that occasion Mr. Archer's family did not surrender their passports
           because, although they did not travel with him, Mr. Archer's wife and children were
           out of the country on vacation at the same time.

       •   On May 9, 2017, Your Honor permitted Mr. Archer to travel on business to London.

       •   On June 6, 2017, Your Honor permitted Mr. Archer to travel on business to London.

       •   On June 13, 2017, Your Honor permitted Mr. Archer to travel on business to the
           Philippines and China.

       •   On July 26, 2017 Your Honor permitted Mr. Archer to travel on business to Italy,
           with one of his children.

       •   On September 20, 2017, Your Honor permitted Mr. Archer to travel on business to
           China, Vietnam, the Philippines, and Kazakhstan.

       •   On January 23, 2018, Your Honor permitted Mr. Archer to travel on business to
           China, Hong Kong, and the United Arab Emirates.

       •   On February 16, 2018, Your Honor permitted Mr. Archer to travel on business to
           Mexico.

       •   On March 28, 2018, Your Honor permitted Mr. Archer to travel on business to
           China.

       •   On August 7, 2018, following the jury's verdict in this case, Your Honor permitted
           Mr. Archer to travel on business to Ukraine.

       •   On September 14, 2018, Your Honor permitted Mr. Archer to travel on business to
           London.
         Case 1:16-cr-00371-RA Document 834 Filed 12/27/19 Page 3 of 4



BSF
 .....                                                                                           Page3


          •    On December 26, 2018, Your Honor permitted Mr. Archer, his wife, and their three
               small children to travel to Jamaica on vacation.

          •    On January 7, 2019, Your Honor permitted Mr. Archer to travel on business to
               England and France.

          •    On February 17, 2019, Your Honor permitted Mr. Archer to travel on business to
               Singapore, Indonesia, and Hong Kong.

          •    On March 20, 2019, Your Honor permitted Mr. Archer and his family to travel to the
               Turks and Caicos Islands on vacation.

          •    On April 16, 2019, Your Honor permitted Mr. Archer and his family to travel
               Mexico on vacation.

          •    On June 3, 2019, Your Honor permitted Mr. Archer to travel on business to Mexico.

          •    On June 17, 2019, Your Honor permitted Mr. Archer to travel on business to
               England.

          •    On July 10 and 12, 2019, Your Honor permitted Mr. Archer to travel on business to
               England and Latvia.

          •    On August 8, 2019, Your Honor permitted Mr. Archer to travel on business to
               Mexico.

          •    On August 30, 2019, Your Honor permitted Mr. Archer to travel on business to
               China.

          •   On September 17, 2019, Your Honor permitted Mr. Archer to travel on business to
              Mexico, the Philippines, Serbia, and England.

          •   On October 17, 2019, Your Honor permitted Mr. Archer to travel on business to
              England.

          •   On November 6, 2019, Your Honor permitted Mr. Archer to travel on business to
              Vietnam and then with his family to Jamaica on vacation.

          •   On December 13, 2019, Your Honor permitted Mr. Archer to travel on business to
              Spain.

  [SeeECFNos.41,62,78,83,84,98, 111,122,148,162,166,179,182,185,189,236,305,316,
  363,560,620,711,715,730,738,745,770,774,776,778,780,793,804,808,814, 818,and
  833.]

          If the Court permits him to travel, Mr. Archer will report daily to his Pretrial Services
  Officer while he is away, and of course the open-ended waiver of extradition that Mr. Archer
        Case 1:16-cr-00371-RA Document 834 Filed 12/27/19 Page 4 of 4


                                                                                             Page 4
BSF
 previously signed is still effective. Accordingly, I respectfully request permission for Mr. Archer
 to take the trips described in the attached exhibit.

        Thank you for your consideration of this request.

                                                      Respectfully,

                                                       Isl Craig Wenner
                                                      Craig Wenner

 cc:    BY ELECTRONIC MAIL

        AUSAs Rebecca Mermelstein and Negar Tekeei
        U.S. Pretrial Services Officer Andrew R. Kessler-Cleary
